Mitchell, J.
This, like the case of State v. State Board of Medical Examiners, ante, p. 387, is an application for a writ of prohibition to restrain the State Board of Medical Examiners from further action in proceedings instituted to revoke, on the ground of alleged unprofessional and dishonorable conduct, a certificate issued to relator entitling him to practise medicine. Laws 1883, c. 125, § 9. *392But, unlike that ease, the only ground upon which the writ is asked for is that the facts stated in the information or complaint do not constitute “unprofessional or dishonorable” conduct, within the meaning of the statute. The respondent makes the point that, if true, this is no ground for issuing the writ; at least not until relator had first pleaded to the jurisdiction of the board, and his plea had been denied. It is unnecessary to decide this point, inasmuch as we are of opinion that the complaint or information is entirely sufficient. The argument of counsel for relator proceeds upon the assumption that all that is charged is a breach of a rule of professional ethics by simply publishing an advertisement of relator’s business as a physician. But this is a mistake.- The complaint sets out, in full, the advertisement in which relator, among other things, asserts to the public his ability to speedily cure all chronic, nervous, blood, and skin diseases of both sexes, also all diseases of the eye and ear, without injurious drugs or hindrance from business; all old, lingering constitutional diseases, where the blood is impure, causing ulcers, blotches, sore throat and mouth, pains in the head and bones, cured for life, etc. The complaint further charges that relator published this advertisement for the purpose of soliciting and procuring, wrongfully and fraudulently, patients to submit themselves to medical treatment by him; and that the statements therein contained are false, and that relator well knew them to be false when he made them, and that it was intended thereby to deceive the public and impose on the credulous and ignorant. The gist of this charge is, not that he advertised his business, nor merely that the statements contained in the advertisement were false, but also that relator knew them to be false, and made them with intent to deceive andimpose on the public. If true, this is unprofessional and dishonorable conduct of the grossest kind.
The further point is made that the board is assuming to exceed its jurisdiction because it cites relator to show cause, not only why his certificate should not be revoked, but .also why he should not be for-, ever debarred from practising medicine in this state. There is nothing in this point. If relator’s certificate is revoked, the legal effect will be to forever debar him from the practice unless the statute is repealed, or he obtains a new certificate. As to whether a writ of prohibition *393would lie at all in this ease, see State v. State Board of Medical Examiners, ante, p. 387.
Writ quashed.